

SEPARATION AGREEMENT


This Separation Agreement ("Agreement"), is made and entered into as of the
Effective Date (as defined in Section 11 hereof), by and between Christopher T.
Weber ("Employee") and Halliburton Company ("Employer" or Halliburton"), for and
on behalf of itself, its subsidiaries, and its affiliated companies,
(collectively, the "Halliburton Entities").


WHEREAS, Employee's employment with Employer will terminate on November 9, 2018
(the "Separation Date") and Employee will resign from all positions with
Employer and the other Halliburton Entities, including Employee's position as
Executive Vice President and Chief Financial Officer, effective as of such
Separation Date; and


WHEREAS, Employer and Employee entered into an Executive Agreement dated June
22, 2017, which set forth the terms of Employee's employment with Employer (the
"Executive Agreement");


WHEREAS, Employer and Employee desire to set forth the terms of Employee's
separation and termination of employment, and continuing obligations following
the Separation Date, including, without limitation, obligations relating to the
treatment of confidential information and protection of Employer's interests and
goodwill; and


WHEREAS, the parties desire to avoid the expense, delay and uncertainty
attendant to any claims which may arise from Employee's termination of
employment with Employer and/or any of the other Halliburton Entities; and


WHEREAS, Employee desires to release any claims or causes of action Employee may
have arising from or relating to Employee's employment or service or termination
of such employment or service with Employer or any of the Halliburton Entities.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, Employee
and Employer agree as follows:


1.          Resignation.  Employee will resign from employment with Employer and
any other Halliburton Entities on the Separation Date. Employee shall be
entitled to base salary through the Separation Date, and unused vacation pay for
2018, but shall not be entitled to any other payments or benefits by or on
behalf of Employer, except for those which may be payable pursuant to the terms
of Employer's or Halliburton's compensation and benefit plans in accordance with
their respective terms, or except as otherwise provided herein. Employee agrees
to sign letters of resignation not inconsistent with the terms of this
Agreement, as requested by Employer. Employee acknowledges that, from and after
the Separation Date, Employee shall have no authority to, and shall not, act as
an officer, employee or in any other capacity for Employer or any Halliburton
Entity.


2.          Obligations of Employee. In addition to the other obligations set
forth in this Agreement, Employee agrees that:


(a)          In accordance with Employee's existing and continuing obligations,
Employee agrees and acknowledges that the various Halliburton Entities have
developed and own valuable information which is confidential, unique and
specific to the Halliburton Entities ("Confidential Information") and which
includes, without limitation, trade secrets, confidential and/or proprietary
information, and all other information and data that is not generally known to
third persons who could derive economic value from its use or disclosure,
including, but not limited to, the Halliburton Entities' strategies, methods,
products, software, books, records, data and technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, and the names of and other information (such as credit and
financial data) concerning their vendors, customers and business affiliates.
Employee agrees that such Confidential Information constitutes valuable,
special, and unique assets, which Employer or its affiliates use in their
business to obtain a competitive advantage over their competitors.  Employee
further agrees that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to Employer and its
affiliates in maintaining their competitive position.  Employee shall not, at
any time, use, publish, disclose, claim ownership of, communicate, divulge or
send to others, access, or take, any Confidential Information of Employer or its
affiliates, including Employer's vendors, consultants, joint ventures, or
customers, except to the extent needed to carry out Employee's obligations
hereunder, or as otherwise authorized in writing by Employer.  Employee
acknowledges and agrees that any unauthorized use or disclosure of such
Confidential Information would cause irreparable harm to Employer.  Confidential
Information shall not include information in the public domain (but only if the
same becomes part of the public domain through a means other than a use or
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized to the extent (i) it is required by law or by a court of
competent jurisdiction or (ii) it is required in connection with any judicial,
arbitration, dispute resolution or other legal proceeding in which Employee's
legal rights and obligations as an employee or under this Agreement are at
issue; provided, however, that Employee shall, subject to Section 8(b), to the
extent practicable and lawful in any such event, give prior notice to Employer
of Employee's intent to disclose any Confidential Information in such context so
as to allow Employer or its affiliates an opportunity (which Employee will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate, and that Employee shall limit any such disclosure
to that required by the foregoing circumstances.


(b)          All written and electronic materials, records, and other documents
and information made by, or coming into the possession of, Employee during the
term of Employee's employment that contain or disclose any Confidential
Information of Employer or its affiliates, and any and all proprietary rights of
any kind thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be and remain the sole and
exclusive property of Employer, or its affiliates, as the case may be. 
Accordingly, Employee agrees to leave in Employee's office or deliver to
Employer on or before the Separation Date all correspondence, memoranda, notes,
records, data or information, analyses, or other documents (including without
limitation any computer-generated, computer-stored or electronically-stored
materials), and all copies thereof, made, composed or received by Employee,
solely or jointly with others, and which are in Employee's possession, custody
or control and which are related in any manner to the past, present or
anticipated business of any of the Halliburton Entities. In this regard,
Employee hereby grants and conveys to Employer all right, title and interest in
and to, including without limitation, the right to possess, print, copy and sell
or otherwise dispose of, any reports, records, papers, summaries, photographs,
drawings, data, information or other documents in writing or in electronic
format, and copies, abstracts or summaries thereof, which may have been prepared
by Employee or under Employee's direction or which may have come into Employee's
possession in any way during the term of Employee's employment with any of the
Halliburton Entities which relate in any manner to past, present or anticipated
business of any of the Halliburton Entities.


2

--------------------------------------------------------------------------------

(c)     Employee represents and acknowledges that Employee has no claim or
right, title or interest in the property or assets of any of the Halliburton
Entities. On or before the Separation Date, Employee will deliver any such
property in Employee's possession or control, including, without limitation, any
computers, USB data storage devices, memory cards, backup drives or any other
data storage devices, cellular telephones, iPhone, Blackberry, credit cards,
telephone cards, office keys and security badges furnished by any of the
Halliburton Entities for Employee's use, unless otherwise expressly authorized
in writing by Employer.


(d)     Employee represents that Employee has not emailed to any potential
employer, competing business, third party, or to Employee's personal email
address any Confidential Information from any Halliburton Entity's database. 
Employee also agrees that Employee has not uploaded or caused to be uploaded to
any online electronic data storage site (e.g., "cloud" storage sites) any
Confidential Information.


(e)     Employee agrees to an orderly transition of duties and will provide
appropriate details to Employer concerning all of Employee's current business
activities and duties.


(f)     Employee agrees that Employee will not make any public statement that
would adversely affect the business of Employer or any other Halliburton Entity
in any manner, at any time, even beyond the date after which Employee will
receive no further compensation or benefits pursuant to this Agreement. 
Employee agrees that Employee will not disparage, criticize, or speak negatively
about Employer or any other Halliburton Entity or their decisions or actions,
about Employer's or any other Halliburton Entity's products, services, or
operations, about any of Employer's or any other Halliburton Entity's past,
present, or future directors, officers, or employees or any of their actions or
decisions, or about Employer's or any other Halliburton Entity's customers.


(g)          Employee agrees to continue Employee's cooperation and assistance
with respect to any existing and/or new litigation and other disputes, as well
as internal and governmental investigations, if any, which relate to Employee's
activities with Employer. This cooperation and assistance may include, but is
not limited to, meeting with Employer's counsel, reviewing documents, and
providing testimony.


3

--------------------------------------------------------------------------------

3.          Obligations of Employer.  Subject to the Agreement becoming
effective as hereinafter provided, and in consideration of Employee's continuing
obligations and covenants as set forth in Sections 2, 4 and 8 hereof, Employer
agrees as follows:


(a)          Severance Payment.  As soon as reasonably practicable following the
later of the Separation Date or the Effective Date, Employer will, subject to
the terms and conditions of Section 4 below, make a severance payment in the
amount of $1,400,000 to Employee to be paid in a single lump sum, less
applicable withholding taxes (the "Severance Payment").  Employee acknowledges
that such payment is subject to Section 4 and exceeds and fully satisfies any
claim for severance pursuant to any agreement with or severance plan or program
maintained by Employer or any Halliburton Entity or under any law governing
Employer or any of the Halliburton Entities. In the event that Employee is
entitled to termination benefits, whether for severance pursuant to any
agreement with or severance plan or program of Employer or any of the
Halliburton Entities or under any law governing Employer or any of the other
Halliburton Entities, that cannot be voluntarily released by Employee, the
severance payment set forth in this paragraph shall be offset and reduced by any
such benefits.


(b)          Annual Performance Pay Plan.  Employee shall cease to be a
participant in the Annual Performance Pay Plan ("CVA") for 2018 as of the
Separation Date.  Subject to the terms and conditions of Section 4 below, any
annual incentive compensation earned under the CVA for the 2018 plan year will
be subject to proration and shall be paid to Employee at the time that incentive
compensation amounts for the 2018 plan year, if any, are paid to the other CVA
participants.


(c)          Performance Unit Program.  Employee acknowledges that Employee's
participation under the Halliburton Company Performance Unit Program ("PUP") for
the 2017 and 2018 PUP cycles will end as of the later of the Separation Date or
the Effective Date and Employee's rights to any potential payment for either
cycle shall be forfeited.


          (d)          Supplemental Executive Retirement Plan Benefit.  Employee
acknowledges that on the later of the Separation Date or the Effective Date,
Employee's unvested benefit under the Supplemental Executive Retirement Plan
(the "SERP") shall be forfeited in accordance with the terms and conditions of
the SERP.


(e)          Equity Awards.  (i) Stock Options.  Effective with the later of the
Separation Date or the Effective Date, Employee's rights to the stock options
granted to Employee under the Halliburton Stock and Incentive Plan (the "SIP)
shall be treated in accordance with the terms of the underlying stock option
agreements, after which Employee may exercise such options, if at all, as
permitted by such stock option agreements and for the length of time permitted
thereby.  (ii) Stock.  All shares of Halliburton restricted stock or restricted
stock units ("RSUs") issued to Employee under the SIP as to which restrictions
have not lapsed as of the later of the Separation Date or the Effective Date
shall be vested and Employee shall be allowed to retain all such shares or RSUs
subject to Employee's satisfaction of the terms and conditions of this
Agreement, including the terms and conditions of Section 4 below.  Employee
acknowledges that it may take Fidelity, the SIP administrator, up to sixty (60)
days to process and reflect the retained shares of Halliburton stock in
Employee's account with Fidelity.


4

--------------------------------------------------------------------------------

(f)          Payment in Lieu of Outplacement and Financial Planning.  As soon as
reasonably practicable following the later of the Separation Date or the
Effective Date, Employer will, subject to the terms and conditions of Section 4
below, make a payment to Employee of $15,000 in lieu of outplacement
and financial planning services to be paid in a single lump sum, less applicable
withholding taxes. 


(g)          Employer acknowledges that Employee is a participant in certain
retirement and welfare benefit plans and programs of Employer and Halliburton
and that nothing herein contained shall be construed as a waiver of the benefits
to which Employee is otherwise entitled, except for severance benefits, in
accordance with such plans' respective terms.


(h)          The cash payment to be made to Employee under Section 3(a) will be
made as soon as administratively practicable following the later of the
Separation Date or Effective Date, but no later than sixty (60) days after such
date.  Applicable withholding taxes will be deducted from all payments due
Employee hereunder.


4.          Employee's Covenants.  If Employee fully satisfies the covenants and
promises contained in this Section 4, Employee shall be eligible to receive and
retain the Severance Payment, the amount, if any, payable under the CVA, and the
retained shares of Halliburton stock or RSUs (collectively referred to herein as
the "Section 3 Benefits"). The Section 3 Benefits are all in consideration of
Employee's post-employment covenants and promises contained in this Section 4 as
follows:


(a)          Confidential Information and Goodwill. Employee acknowledges that
Employee has received Confidential Information from the Halliburton Entities
during Employee's employment and Employee reaffirms Employee's continuing
obligations under Section 2(a) above with respect to the treatment of such
Confidential Information. Employee agrees and acknowledges that the Halliburton
Entities have developed and own and will develop and own valuable Confidential
Information and that the Halliburton Entities have developed and will continue
to enjoy substantial goodwill unless disturbed by Employee. Employee further
agrees and acknowledges that the Halliburton Entities, and Employer on their
behalf, have a substantial and legitimate interest in protecting their
Confidential Information and goodwill. Employee further agrees and acknowledges
that the provisions of this Section 4 are reasonably necessary to protect the
Halliburton Entities' legitimate business interests and are designed
particularly to protect Confidential Information and goodwill.  The two-year
restrictive periods set forth in this Agreement shall not expire, and shall be
tolled, during any period in which Employee is in violation of the Agreement.


(b)          Promise Not to Solicit Customers. In consideration of the
consideration provided herein, Employee agrees that, for a period of two (2)
years following the later of the Separation Date or the Effective Date, the
Employee shall not, anywhere in the world, directly or indirectly, either (a)
solicit, encourage, or induce to terminate or reduce its business with Employer,
or (b) provide any products and/or services that compete directly with products
and/or services provided, marketed, and/or under development by Employer at any
time during the two (2) years preceding the termination of Employee's
employment, in both cases, to any person or entity who paid or engaged Employer
for products and/or services, or who received the benefit of Employer's products
and/or services, or with whom the Employee had any substantial dealings while
Employee was employed by Employer, during the two (2) years preceding the
Employee's termination of employment with Employer.


5

--------------------------------------------------------------------------------

(c)          Protection of Employer's Interests and Goodwill. In consideration
of the consideration provided herein and so as to enforce the confidentiality
obligations contained herein, Employee agrees that for the two (2) year period
following the later of the Effective Date or the Separation Date, Employee shall
not engage, directly or indirectly, either as a proprietor, stockholder,
partner, director, officer, member, employee, consultant, or otherwise,  (i) in
any existing or future business or in any existing or future division or unit of
a commercially diverse business enterprise, anywhere in the world that is owned
in whole or in part or effectively controlled by any of the following companies:
Baker Hughes Incorporated, BJ Services, Black Mountain Oil and Gas, C&J Energy
Services, Calfrac Well Services Ltd., Expro International Group, Plc., Exterrna
Holding Inc, FTS International, General Electric, Keane Group, Liberty, National
Oilwell Varco, Inc., OneStim (or any other Schlumberger/Weatherford joint
venture), ProPetro Services, Inc., RockPile Energy Services, RPC, Inc (Cudd
Energy Services), Schlumberger Ltd, Superior Energy Services, Inc., Trican, U.S.
Well Services, Vista, Weatherford International Ltd. or any of their respective
successors (each, a "Specified Competitor") or (ii) any existing or future
business operating in North America or in any of the ten countries outside of
North America that produced the highest revenues for Employer in the year
preceding Employee's termination of employment that offers, sells, or provides
equipment, products or services that compete with Employer's equipment, products
or services (each, a "Competitive Business").  Employee agrees that the global
nature of item 4(c)(i) above as it applies on a limited basis (i.e., only to the
Specified Competitors) is reasonable in light of the position of the Employee at
Employer, and the Confidential Information at issue. Nothing in this Section
4(c) shall prohibit Employee and Employee's affiliates from owning, as passive
investors, in the aggregate not more than five percent of equity securities of
any Competitive Business.


(d)          Promise Not to Solicit Employer's Employees. In consideration of
the consideration provided herein, Employee further agrees that Employee will
not, during the two (2) year period following the later of the Separation Date
or the Effective Date, solicit, directly or indirectly, or cause or permit
others to solicit, directly or indirectly, any person (i) formerly employed by
Employer during the six (6) month period immediately preceding or following
Employee's termination of employment ("Former Employee") or (ii) employed by
Employer ("Current Employee").  The term "solicit" includes, but is not limited
to, the following (regardless of whether done directly or indirectly):  (a)
requesting that a Former or Current Employee change employment; (b) informing a
Former or Current Employee that an opening exists elsewhere; (c) assisting a
Former or Current Employee in finding employment elsewhere; (d) inquiring if a
Former or Current Employee "knows of anyone who might be interested" in a
position elsewhere; (e) inquiring if a Former or Current Employee might have an
interest in employment elsewhere; (f) informing others of the name or status of,
or other information about, a Former or Current Employee; or (g) any other
similar conduct, the intended or actual effect of which is that a Former
Employee affiliates with another employer or a Current Employee leaves the
employment of Employer.


6

--------------------------------------------------------------------------------

(e)          Employee's Representations and Agreements. Employee agrees that (a)
the covenants contained in this Agreement are necessary for the protection of
Employer's business, goodwill, customer and employee relationships and
Confidential Information, and (b) the compensation and other consideration
received by Employee are based on the parties' agreement to such covenants.
Employee represents and warrants that the time, scope and geographic area
restricted by the provisions of this Section 4 are reasonable, that the
enforcement of the restrictions contained herein will not be unduly burdensome
on Employee, and that Employee will be able to earn a reasonable living while
abiding by the terms imposed herein. Employee agrees that the restraints created
by the covenants in this Section 4 are no greater than necessary to protect the
legitimate interests of the Halliburton Entities, including their Confidential
Information and goodwill. In addition, Employee agrees that the need of the
Halliburton Entities for the protection afforded by such covenants is not
outweighed by the hardship to Employee, nor is any injury to the public likely
to result from such restraints. Employee irrevocably waives all defenses to the
strict enforcement of the covenants contained in this Section 4 and agrees that
Employee's breach or violation of the covenants not to solicit or compete as set
forth in Sections 4(b) and (c), or any threatened breach or violation thereof,
shall entitle Employer, on  its own behalf or on behalf of  any of the
Halliburton Entities, as a matter of right, to an injunction issued by any court
of competent jurisdiction, without the requirement to post a bond, restraining
any further or continued breach or violation of any such covenants. The parties
agree and acknowledge that the nature of Employer's business, including the
locations of its projects, vendors, customers, and potential customers, is
global in nature.  Accordingly, the parties expressly agree that the foregoing
restrictions on Employee need to be global in territorial scope to adequately
protect Employer's business, goodwill, customer and employee relationships and
Confidential Information, and that such global territorial restriction is
reasonable in view of Employer's business, Employee's position and
responsibilities with Employer, and Employee's access to the Confidential
Information of Employer.  Employee agrees that any breach by Employee of the
foregoing provisions pertaining to confidentiality, solicitation and
competition, as well as any breach of the other provisions set forth in this
Agreement relating to Employee's continuing obligations, including, without
limitation, the obligations set forth in Sections 2, 4 and 8, will entitle
Employer, for and on behalf of the other Halliburton Entities, to recover the
Section 3 Benefits provided to Employee hereunder. Further, Employee agrees that
the Halliburton Entities are entitled to insist on full compliance by Employee
with the full terms, including time periods, set forth this Section 4.  If the
scope of any restriction contained in Sections 2, 4 or 8 is deemed by a court or
arbitrator to be broader than reasonable, which the parties agree should not be
the case, then such restriction shall be enforced to the maximum extent
permitted by law, and Employee and Employer hereby agree that such scope may be
modified accordingly in any proceeding brought to enforce such restriction.


(f)          Employee understands and agrees that Employee's right to receive
and retain the Section 3 Benefits is dependent and conditioned on Employee's
compliance in full with all provisions contained in this Section 4.  Any failure
on the part of Employee to comply with each provision, including any attempt by
or on behalf of Employee to have any such provision declared unenforceable in
whole or in part by an arbitrator or court, shall constitute a forfeiture of
such Section 3 Benefits by Employee and shall entitle Employer to recover the
full value of such benefits. For purposes of this provision, the value of the
shares of Halliburton stock covered by this Agreement shall be determined by
using the closing market price of Halliburton stock on the New York Stock
Exchange ("NYSE") as of the Separation Date or the end of the two-year period
provided for under this Section 4 (in either case a "Valuation Date") whichever
is greater. If either Valuation Date is not a date upon which the NYSE is open
for business, the market value shall be based upon the closing market price of
Halliburton stock on the business date immediately preceding such Valuation
Date.  If Employee can demonstrate to Employer's satisfaction that the retained
shares of Halliburton stock were sold during the two-year period, the value of
the shares of Halliburton stock for purposes of this provision shall be the
pre-tax amount received by Employee from any such sale.


7

--------------------------------------------------------------------------------

(g)          The provisions of Sections 2, 4 and 8 are, and shall be construed
as, independent covenants, and no claimed or actual breach of any contractual or
legal duty by Employer shall excuse or terminate Employee's obligations under
this Agreement or preclude Employer from obtaining injunctive relief for
Employee's violation, or threatened violation, of any of those provisions.  The
restrictive periods set forth in this Agreement shall not expire, and shall be
tolled, during any period in which Employee is in violation of this Agreement.


(h)          Employee agrees that the events (including negotiations) leading up
to the execution of this Agreement shall not be disclosed by Employee to any
other person, other than immediate family, attorneys and financial advisors or
prospective employers, provided Employee informs them of this confidentiality
provision and they agree to abide by it.  The parties acknowledge that Employer
will be required to provide a copy of this Agreement as an exhibit to a filing
with the Securities and Exchange Commission.    Without limiting the generality
of the foregoing, Employee will not respond to or in any way participate in or
contribute to any public discussion, notice or other publicity concerning, or in
any way relating to, execution of this Agreement or its terms and conditions. 
Employee further agrees that Employee shall not make, directly or indirectly,
whether in writing, orally or electronically, any negative, derogatory or other
comment that could reasonably be expected to be detrimental to the Halliburton
Entities, their business or operations or any of their current or former
employees, officers or directors.  Employee consents to Employer showing this
Agreement to any third party believed by Employer to be a prospective or actual
employer of Employee, and to insisting on Employee's compliance with the terms
of this Agreement. Nothing in this Agreement prevents Employee from: (i) making
a good faith report of possible violations of applicable law to the Securities
and Exchange Commission or any other governmental agency or entity; or (ii)
making disclosures that are protected under the whistleblower provisions of
applicable law (including providing documents or other information without
notice to Employer) or receiving any award for information provided under such
whistleblower provisions.


(i)          For purposes of this Article 4, "affiliates" shall mean entities in
which Employer has a 20% or more direct or indirect equity interest.


5.          Prior Rights and Obligations.  This Agreement extinguishes all
rights, if any, which Employee may have, and obligations, if any, which Employer
or any of the other Halliburton Entities may have, contractual or otherwise,
relating to the employment or termination of employment of Employee with
Employer or any of the Halliburton Entities; provided, however, that the
foregoing provision shall not be interpreted or construed in such a manner as to
limit, extinguish or otherwise adversely affect Employee's rights and the
obligations of any of the Halliburton Entities under any employee retirement or
welfare benefit plans, except severance plans, of Employer or the other
Halliburton Entities in accordance with such plans' respective terms.


8

--------------------------------------------------------------------------------

6.          No Admissions.  Employee expressly understands and agrees that the
terms of this Agreement are contractual and not merely recitals and that the
agreements herein and consideration paid is to compromise doubtful and disputed
claims, avoid litigation, and buy peace, having the force of res judicata
awarded to settlements under certain laws applicable to any of  the Halliburton
Entities, and that no statement or consideration given shall be construed as an
admission of any claim by any of the Halliburton Entities or their respective
employees, officers, directors, shareholders, trustees, insurers, agents and
representatives (collectively, including Employer, the "Halliburton Parties"),
all such admissions being expressly denied. Moreover, neither this Agreement nor
anything in this Agreement shall be construed to be or shall be admissible in
any proceeding as evidence of an admission by Employer of any violation of its
policies, procedures, state or federal laws or regulations.  This Agreement may
be admitted into evidence, however, in any proceeding to enforce the Agreement. 
In such event, such admission shall be pursuant to an order protecting its
confidentiality.


7.          Employee's Representation.  Employee represents, warrants and agrees
that Employee has not filed any claims, appeals, complaints, charges or lawsuits
against any of the Halliburton Parties with any governmental agency or court and
that Employee will not file or permit to be filed or accept any benefit from any
claim, complaint or petition filed with any court by Employee or on Employee's
behalf at any time hereafter relating to any claim released under this
Agreement; provided, however, this shall not limit Employee from enforcing
Employee's rights under the Agreement.


8.          General Release and Discharge.


(a)          Except for those obligations created and maintained by this
Agreement, and in consideration of the payments and other benefits to be made or
provided to Employee in this Agreement and as a material inducement to Employer
to enter into this Agreement, Employee, on behalf of himself and Employee's
heirs, executors, administrators, assigns, and successors, hereby agrees to
release, acquit and discharge and does hereby release, acquit and discharge
Employer, all Halliburton Entities and all Halliburton Parties (in both their
official and individual capacities), collectively and individually, with respect
to and from any and all claims and any and all causes of action, of any kind or
character, whether now known or unknown, Employee may have against any of them
which exist as of the Separation Date, including, but not limited to, any claim
for benefits, compensation, stock, stock options, costs, damages, expenses,
remuneration, salary or wages; and all claims or causes of action arising from
Employee's employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims and causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq. ("ADEA") and any and all claims and causes of action
arising under any other federal, state or local laws pertaining to
discrimination in employment or equal employment opportunity; except that the
parties agree that Employee's release, acquittal and discharge shall not relieve
Employer from its obligations under this Agreement. This release, acquittal and
discharge also applies to any claims brought by any person or agency or class
action under which Employee may have a right or benefit.  Employee represents
and warrants that no other person or entity has any interest in, or assignment
of, any claims or causes of action Employee may have against any Halliburton
Party and which Employee now releases in their entirety.


9

--------------------------------------------------------------------------------

(b)          Notwithstanding this release, acquittal and discharge, Employee
understands that nothing in this Agreement prevents Employee from filing a
charge or complaint with any federal, state or local government agency
including, but not limited to, the Equal Employment Opportunity Commission, or
from cooperating with or participating in any such proceedings.  However,
Employee hereby waives the right to recover monetary or other relief from
Employer in connection with such charges or complaints.  Further, nothing in
this Agreement prevents Employee from: (i) making a good faith report of
possible violations of applicable law to the Securities and Exchange Commission
or any other governmental agency or entity; or (ii) making disclosures that are
protected under the whistleblower provisions of applicable law (including
providing documents or other information without notice to Employer) or
receiving any award for information provided under such whistleblower
provisions.  Finally, Employee understands that Employee is not waiving any
right, claim, or legal matter through this Agreement that cannot be waived under
the law by private agreement.


9.          ADEA Rights.  Employee expressly acknowledges and agrees that by
entering into this Agreement, Employee is waiving any and all rights or claims
that Employee may have arising under ADEA.  Employee further expressly
acknowledges and agrees that:


(a)          In return for this Agreement, Employee will receive consideration
beyond that which Employee was already entitled to receive before entering into
this Agreement;


(b)          Employee was given a copy of this Agreement on November 9, 2018,
and Employee has twenty-one (21) days to review it before accepting and that
subsequent changes to this Agreement, whether material or immaterial, shall not
restart such 21-day review period;


(c)          Employee is hereby advised in writing by Employer to consult with
an attorney before signing this Agreement; and


(d)          If Employee accepts this Agreement, Employee has seven (7) days
following the date of execution of this Agreement to revoke this Agreement.


10.          Agreement Voluntary.  Employee acknowledges and agrees that
Employee has carefully read this Agreement and understands that, except as
expressly reserved herein, it is a release of all claims, known and unknown,
past or present, including all claims under the ADEA. Employee further agrees
that Employee has entered into this Agreement for the above stated
consideration. Employee warrants that Employee is fully competent to execute
this Agreement which Employee understands to be contractual. Employee further
acknowledges that Employee executes this Agreement of Employee's own free will,
after having a reasonable period of time to review, study and deliberate
regarding its meaning and effect, and after being advised to consult with an
attorney, and without reliance on any representation of any kind or character
not expressly set forth herein. Finally, Employee executes this Agreement fully
knowing its effect and voluntarily for the consideration stated above.


10

--------------------------------------------------------------------------------

11.          Effective Date.  The Effective Date shall be eight (8) days after
the execution of this Agreement by Employee, provided Employee has not exercised
Employee's right of revocation pursuant to Section 9(d) above. This Agreement
will become binding in its entirety upon Employee and Employer, and all of its
provisions will be irrevocable as of the Effective Date, when executed by
Employer.


12.          Payment of Taxes.  Employee agrees that Employee shall be
exclusively liable for the payment of all employee federal and state taxes which
may be due as a result of the consideration received herein and Employee
represents that Employee shall make payments of such taxes at the time and in
the amount required.  Employee hereby authorizes Employer to withhold from any
compensation, benefits, or amounts payable under this Agreement all federal,
state, city, or other taxes as may be required pursuant to any law or
governmental regulation or ruling.


13.          Dispute Resolution.  It is the mutual intention of the parties to
have any disputes concerning this Agreement resolved out of court with respect
to such matters as would not be res judicata by settlement under laws applicable
to any of the Halliburton Entities. Accordingly, the parties agree that any such
dispute shall, as the sole and exclusive remedy, be submitted for resolution in
Houston, Texas through the Halliburton Dispute Resolution Program which includes
binding arbitration as its final step.  The parties each recognize that in the
event any breach of this Agreement is alleged against one of the parties, the
other party shall be entitled, if it so elects, to institute and prosecute
proceedings related to such alleged breach through the Halliburton Dispute
Resolution Program. The parties agree that such resolution of any dispute
through such Program shall be binding and final. Nothing in this Section shall
preclude Employer from seeking immediate relief from a court of competent
jurisdiction to enjoin violation or to prevent any breach or continuation of any
breach of Employee's obligations pursuant to the provisions of Sections 2 and/or
4 pending resolution through the Dispute Resolution Program.  Employee agrees
that this Agreement shall serve as notice that failure to comply with Employee's
obligations under this Agreement, including but not limited, to return and
protect against the disclosure of all Confidential Information, and other
property, could result in Employer seeking legal remedies against Employee,
including a claim for damages, as well as attorneys' fees and costs pursuant to
Chapter 38 of the Texas Civil Practice and Remedies Code.  Employee and Employer
further agree that any lawsuit, arbitration, or other proceeding arising out of
or related in any way to this Agreement or their relationship shall be commenced
and maintained only in the federal or state courts or before an arbitrator in
Harris County, Texas, and each party waives any current or future objection to
such venue and hereby further agrees to submit to the jurisdiction of any duly
authorized court or arbitrator in Harris County, Texas with respect to any such
proceeding. THE PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE
KNOWINGLY AND VOLUNTARILY WAIVING AND DO HEREBY WAIVE ANY RIGHT THAT THEY MAY
HAVE TO A JURY TRIAL.


11

--------------------------------------------------------------------------------

14.          Choice of Law.  This Agreement shall be deemed to have been
executed and delivered within the State of Texas, and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas, without regard to principles of
conflicts of law, unless preempted by the federal law of the United States, in
which case federal law shall govern without application of the principles of
conflicts of law. However, the Federal Arbitration Act shall govern in all
respects with regard to the resolution of disputes hereunder.


15.          Enforcement of Agreement.  It is a desire and intent of the parties
that the terms, provisions, covenants, and remedies contained in this Agreement
shall be enforceable to the fullest extent permitted by law. If any such term,
provision, covenant, or remedy of this Agreement or the application thereof to
any person, association, or entity or circumstances shall, to any extent, be
construed to be invalid or unenforceable in whole or in part, then such term,
provision, covenant, or remedy shall be construed in a manner so as to permit
its enforceability under the applicable law to the fullest extent permitted by
law. In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement.  No waiver shall be binding unless in writing and signed by
the party waiving the breach.


16.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of Employer, and any other person, association or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of Employer by any means whether direct or indirect, by purchase, merger,
consolidation or otherwise. Employee understands and agrees that Employee is
bound by this Agreement and that anyone who claims under Employee or succeeds to
Employee's rights and obligations, such as Employee's spouse, children, heirs or
the executors of Employee's estate is also bound.


17.          Further Executions.  The parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.


18.          Complete Agreement.  This instrument constitutes the entire
agreement and understanding concerning Employee's employment, resignation and
termination from employment, and the other subject matters addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters hereof, provided that the terms of the Executive Agreement
intended to survive the termination of Employee's employment shall survive in
accordance with their terms.  No amendment to or modification of this Agreement
shall be effective unless reduced to writing and signed on behalf of Employer by
a duly authorized representative and by Employee.


12

--------------------------------------------------------------------------------

19.          Notice.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage pre-paid, addressed as follows:


If to Employer, to Halliburton Company at 3000 North Sam Houston Parkway East,
Houston, Texas 77032, to the attention of the General Counsel of Halliburton
Company; or to such other address of which Employee has been duly notified.


If to Employee, to Employee's last known personal residence.


20.          DEFEND TRADE SECRETS ACT NOTICE.  Employee is hereby notified in
accordance with the Defend Trade Secrets Act of 2016 that Employee will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If Employee files a lawsuit for
retaliation against Employer for reporting a suspected violation of law,
Employee may disclose Employer's trade secrets to Employee's attorney and use
the trade secret information in the court proceeding if Employee files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.


21.          Affiliate.  Except as otherwise provided in Section 4(j) hereof,
for purposes of this Agreement, the terms "affiliate" or "affiliated" means an
entity who directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with a Halliburton Entity or in
which a Halliburton Entity has a 50% or more equity interest.


22.          Notwithstanding any provision of this Agreement to the contrary,
the following provisions shall apply for purposes of complying with Section 409A
of the Internal Revenue Code and applicable Treasury authorities ("Section
409A"):


(a)
If Employee is a "specified employee," as such term is defined in Section 409A,
any payments or benefits that are deferred compensation under Section 409A and
are payable or provided as a result of Employee's termination of employment
shall be payable on the date that is the earlier of (i) the date that is six
months and one day after Employee's termination, (ii) the date of Employee's
death, or (iii) the date that otherwise complies with the requirements of
Section 409A.




(b)
It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A and that the Agreement be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Employer and Employee
agree to construe its provisions in accordance with the requirements of Section
409A.





[Signature page follows]
13

--------------------------------------------------------------------------------

Signature Page to Separation Agreement
By and Between
Halliburton Company and
Christopher T. Weber


IN WITNESS WHEREOF, Employee and Employer have duly executed this Agreement in
multiple originals to be effective on the Effective Date.




HALLIBURTON COMPANY

 
/s/ Lawrence J. Pope
 
/s/ Christopher T. Weber
Lawrence J. Pope 
Christopher T. Weber
 
 
Executive Vice President - Administration
 
& Chief Human Resources Officer
 
 
 
Date:  November 12, 2018
Date: November 12, 2018


                        
         


          
 


 




























14